DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” and/or “similarity” in the claims is a relative term which renders the claim indefinite. The term “similar” and/or “similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that claim 5 helps to define the term “similar” and that such limitations for both claims 4 and 17 would address the claim rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al [US 2019/0005719 A1] in view of Ivanov et al [US 2007/0257986 A1].
With regard to claim 1, Fleischman teaches a method comprising: a set of walkthrough videos of an environment, each walkthrough video associated with a timestamp (see paragraphs [0020], [0029], [0058], [0063]-[0064]; see Figure 3E; the system can spatially index and store videos/images of a walkthrough of a building where those images/videos are associated with a time stamp);
generating an interface for display comprising: a first interface portion including a representation of a floorplan of the environment (see paragraphs [0035] and [0040]; the system allows for an interface that includes a model generation of a floorplan/map for the user to interact with).
Fleischman does not appear to explicitly teach receiving an image search query for a set of walkthrough videos of an environment; determining a set of feature vectors corresponding to the image search query; searching the set of walkthrough videos to identify portions of frames of walkthrough videos in the set of walkthrough videos that correspond to the set of feature vectors; generating an interface for display comprising: a first interface portion including a representation of a floorplan of the environment with marked locations within the representation of the floorplan corresponding to the identified portions of frames of a first walkthrough video in the set of walkthrough videos, and a second interface portion including a histogram, the independent axis of the histogram comprising a timeline corresponding to the timestamps of the set of walkthrough videos, the histogram including bars indicating instances of the identified portions of frames within the set of walkthrough videos.
Ivanov teaches receiving an image search query (see paragraph [0036]; the system can receive an image search query and utilize that to search the database);

generating an interface for display comprising: a first interface portion including a representation of a floorplan of the environment; and a second interface portion including a timeline corresponding to the timestamps of the set of videos (see Figures 2-4 and paragraphs [0023]-[0025], [0027], [0028], [0036], and [0037]; the output interface can include a floorplan as well as a timeline associated with the video results of the query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the walkthrough video spatial indexing system of Fleischman by incorporating means to search the videos based on an image/video input and graphically displaying results in floorplan and timeline as taught by Ivanov in order to expedite the search process by having the user provide an image input of what they want to see and the system being able to locate and find the relevant video segments without having the user to manually browse through the indexed data to find the information they want when the system can provide a easy-to-use visual interface to the user that illustrates the location of the results as well as when those results were generated.
Fleischman in view of Ivanov teach receiving an image search query for a set of walkthrough videos of an environment (see Fleischman, paragraphs [0020], [0029], [0058], [0063]-[0064]; see Figure 3E; see Ivanov, paragraph [0036]; the system can receive a query to search a set of spatial indexed walkthrough videos); 

generating an interface for display comprising: a first interface portion including a representation of a floorplan of the environment with marked locations within the representation of the floorplan corresponding to the identified portions of frames of a first walkthrough video in the set of walkthrough videos (see Fleischman, paragraphs [0035] and [0040]; see Ivanov, see Figures 2-4 and paragraphs [0023]-[0025], [0027], [0028], [0036], and [0037]; the system has means to highlight particular areas of the floorplan to correspond to results including removing any videos from a particular room that has no matching results to the query).
Fleischman in view of Ivanov do not appear to explicitly teach a second interface portion including a histogram, the independent axis of the histogram comprising a timeline corresponding to the timestamps of the set of walkthrough videos, the histogram including bars indicating instances of the identified portions of frames within the set of walkthrough videos.
Loui teaches a second interface portion including a histogram, the independent axis of the histogram comprising a timeline corresponding to the timestamps of the set of results, the histogram including bars indicating instances of the identified portions of frames within the set of results (see paragraph [0042]; the system can include a histogram to help organize and display results).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the walkthrough video spatial indexing system including the timeline visual interface of Fleischman in view of Ivanov by utilizing a histogram as part of the visual interface as taught by Ivanov in order to not only illustrate time periods for results but also how many results per time period that are relevant to the user’s query thereby helping to organize and display the results in a manner to allow users to easily locate their desired results. 
Fleischman in view of Ivanov and Loui teach a second interface portion including a histogram, the independent axis of the histogram comprising a timeline corresponding to the timestamps of the set of walkthrough videos, the histogram including bars indicating instances of the identified portions of frames within the set of walkthrough videos (see Ivanov, see Figures 2-4 and paragraphs [0023]-[0025], [0027], [0028], [0036], and [0037]; see Loui, paragraph [0042]; see Ivanov, Figures 2-4 and paragraphs [0023]-[0025], [0027], [0028], [0036], and [0037]; the various videos can be associated with timestamps and based on the user’s query, results associated with particular time periods can be identified and organized in a histogram to assist the user to easily locate and find their desired results).

With regard to claim 20, this claim is substantially similar to claim 19 and is rejected for similar reasons as discussed above.  

Allowable Subject Matter
Claims 1-3 and 6-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites various limitations which, as discussed in the instant Office Action, appear to differentiate the claims from the cited prior art including steps of using the features of the walkthrough video to refine the set of feature vectors of the image search query.  Although refinement does take place, the refinement appears to be of the search space (reduction of what to search) versus finding similar frames and updating/refining the feature vectors from that.  A discussion of relevant prior art is below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sull et al [20110093492 A1] (from IDS) teaches many video/image query features including image input and searching videos for relevant segments/frames as illustrated in the Written Opinion provided in the IDS.  Although refinement occurs, it appears to refine/reduce the feature space and not the input image query’s feature vectors.
Cowtan et al [US 2009/0031246 A1] (from IDS) illustrates virtual tour presentation with a floor plan and other display features as discussed in Written Opinion in the IDS for viewing where video/images were taken and viewing them.
Stenger et al [US 2020/0074668 A1] teaches means of matching images to a floorplan image including object detection (see abstract).
Karenos et al [US 2013/0138638 A1] includes histogram result presentation based on a query search (see paragraph [0030]).
Taylor et al [US 2004/0183826 A1] illustrates a user interface with a floorplan to allow users to select particular media to review (paragraph [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/25/2022